Name: Council Regulation (EEC) No 2508/88 of 4 August 1988 on the implementation of co-financing operations for the purchase of food products or seeds by international bodies or non-governmental organizations
 Type: Regulation
 Subject Matter: non-governmental organisations;  international affairs;  foodstuff;  financing and investment;  marketing
 Date Published: nan

 No L 220/4 Official Journal of the European Communities 11 . 8 . 88 COUNCIL REGULATION (EEC) No 2508/88 of 4 August 1988 on the implementation of co-financing operations for the purchase of food products or seeds by international bodies or non-governmental organizations (c) they must demonstrate their ability to implement successfully the type of operation by this Regulation . Article 2 1 . The Community contribution may cover the purchase, in the Community or in the developing countries, of the food products referred to in Article 1 or of seeds and the cost of transporting them to their destination . 2. The amount of the Community contribution towards the purchase and transport of food products or seeds shall be a minimum of 25 % and a maximum of 75 % of the total cost of the operation." THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas the Community can come to the assistance of needy sections of the population of developing countries by helping to finance the purchase of food products or seeds by international bodies or non-governmental organizations ; Whereas the measures to be taken for the implementation of such co-financing operations should be determined ; Whereas provision should be made for a decision making procedure to that effect ; Whereas the Treaty has not provided the necessary powers, other than those of Article 235, HAS ADOPTED THIS REGULATION : Article 3 1 . Decisions granting, to international bodies or non-governmental organizations, a contribution towards the purchase of food products or seeds shall be taken by the Commission . 2- The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission. The representative of the Commission shall submit to the committee a draft of the measures to be taken . The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) required, to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3 . (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. (b) If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of two months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission . Article 1 1 . The Community may contribute to the financing of purchases of food products listed in the Commission Decision drawing up annually the list of products to be supplied as food aid or of purchases of seeds carried out by international bodies or non-governmental organi ­ zations to benefit needy sections of the population of developing countries. 2. The co-financing operations may be implemented at the request of international bodies or non-governmental organizations to help cover, when such operations seem most appropriate, the food requirements of sections of the population which are unable to make up food shortages from their own meafts or resources. 3 . The non-governmental organizations must meet the following criteria : (a) they must have a status which is characteristic of this type of organization ; (b) they must have their headquarters in a Member State of the Community or, in exceptional cases, in a non-member country ; (') Opinion delivered on 8 July 1988 (not yet published in the Official Journal). Official Journal of the European Communities No L 220/511 . 8 . 88 4. The committee may examine any other matter concerning the implementation of the operations referred to in this Regulation which is raised by its chairman either on his own initiative or at the request of a Member State representative . Article 4 With regard to the granting of contributions in cases of emergency resulting from natural disasters or comparable exceptional circumstances, or of contributions involving amounts not exceeding 400 000 ECU, decisions shall be taken by the Commission, which shall immediately inform the Member States . Article 5 1 . Decisions determining the conditions governing the use of a contribution shall be taken by the Commission . 2. Contributions shall be granted to international bodies or non-governmental organizations only if such bodies or organizations undertake to comply with the implementing conditions notified to them by the Commission . Article 6 The Commission may authorize an agent to conclude co-financing agreements on its behalf. Article 7 1 . The European Parliament and the Council shall be informed of decisions taken in accordance with Articles 3 and 4 as soon as they are adopted. 2. The Commission shall submit annual progress reports to the European Parliament and the Council on the implementation of the various operations for the relevant financial years . 3 . The Commission shall undertake regular evaluations of significant operations to establish whether the objectives defined in the appraisal of those operations have been met and to provide guidelines for improving the effectiveness of future operations. These evaluation reports shall be made available to the committee referred to in Article 3 . Article 8 The Commission shall take all measures necessary for the proper performance of the operations provided for under this Regulation . The Member States shall assist the Commission in this respect, in particular by supplying all necessary information . Article 9 This Regulation shall enter into force on the third day following its publication" in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1988 . For the Council The President Th. PANGALOS